Cornell, J.*
In a former action between these parties, the question was presented to this court, on appeal therein, as to the validity of the note in controversy in this action. Upon the facts therein stated, it was held invalid for want of consideration, for the reason that it was given solely upon an unauthorized sale of logs from plaintiff to defendants, made by an agent of the former, by which no title or interest whatever in the property was transferred. 24 Minn. 332. Since then, and before the commencement of this action, the state, by legislative enactment, has duly and fully ratified and adopted the act of its agent Harriman in making the sale and taking the note, and the question now before us relates to the legal effect of this ratification. It is 'objected that it is ineffective for any purpose, because a contract void as prohibited by statute cannot be made good by a subsequent statute. While this is true as to acts and contracts made absolutely void and prohibited by law because of their illegal character, and as being contra bonos mores, the rule has no application to the facts of this case. Giving credit on the sale of logs, or taking notes in payment, is not prohibited by any law or statute. The act of Harriman as the agent of the state, in giving credit *5to the defendants on the sale of his principal’s property to them, though unauthorized and impliedly prohibited by the statute which gave him his authority', was not in itself an act of a wrongful or immoral nature, or tainted with any vice of illegality of that character, nor was it prohibited as such by any statute. The statute under which he acted was not directed to that end. It was rather in the nature of a power of attorney, which conferred upon the agents of the state a specific and limited authority in reference to certain matters, and which defined particularly the extent of such authority. In making the sale of his principal’s property on time, and taking a note for the purchase-money, the agent, Harriman, exceeded his delegated authority, and, for that reason alone, his act was an invalid one. It was competent, however, for the state as principal to make it good by a legislative enactment, adopting it as its own; for it could have authorized it in the first instance, and whatever it can do or direct to be done originally, it can subsequently, and when done, lawfully ratify and adopt, with the same effect as though it had been properly done under a previous authority. That the state might, through its legislature, in the absence of any prohibition in its fundamental law, have authorized Harriman as its agent in the first place to make the very sale he did, admits of no doubt. The proprietary rights of a state are as absolute and unqualified as those of an individual. It may, in the absence of any self-imposed restrictions in its constitution, sell and dispose of its property upon its own terms and conditions, for cash or upon credit; and it may also take, hold and enforce notes and obligations received from the purchasers of .its property, the same as individuals can. But as the legislative department is the only one that represents the state in respect to such rights, it alone can exercise the power necessary to the enjoyment and protection of those rights, by the enactment of statutes for that purpose. In the case before us, the state has duly ratified the acts of its agent in making the sale to the defendants, so *6that the title to the property which they purchased, the possession of which they still hold, has become perfect, and they cannot longer object that ’the note they gave is without consideration.
In respect to the other point suggested by the defendants, in respect to the character of the plaintiff’s title to the property which it sold to the defendants, it is fully answered by the case of Schulenberg v. Harriman, 21 Wall. where it was held that the legal title, of the state to the lands from which the logs in question were taken was an absolute one, and that a stranger to the grant under which the state holds its title, cannot raise any question upon the non-performance of any of the subsequent conditions contained in such grant. The same doctrine is also explicitly held in Baker v. Gee, 1 Wall. 333.
Order affirmed.

G-ilfillan, C. J., on account of illness, did not sit in this case.